The Supreme Court affirmed the judgment of the Common Pleas on March 2, 1885, in the following opinion:
Per Curiam.
This was a case for the jury. The question of negligence by the railroad company, and of contributory negligence by the defendant in error, were fairly submitted in a correct charge. The weight of evidence and the credibility of the witnesses, cannot be reviewed here. The evidence was sufficient to. send the case to the jury, and that fact disposes of the case here.
Judgment affirmed.